 

Exhibit 10.3

[g201508101929198201924.jpg]

Addendum to the Warehouse Agreement

Between the undersigned:

1.

The private limited liability company Prologis Belgium II BVBA, having its
registered office at 2850 Boom, Scheldeweg 1, registered with the Crossroads
Bank for Enterprises under the number 0472.435.431 (RLE Antwerp) and with VAT
number 0472.435.431,

represented by Mr. Bram Verhoeven, holder of a special proxy,

hereinafter referred to as “Prologis Belgium II”,

AND

2.

The private limited liability company Skechers EDC SPRL, having its registered
office at 4041 Milmort (Liège), avenue du Parc Industriel 3, registered with the
Crossroads Bank for Enterprises under the number 0478.543.758 (RLE Liège) and
with VAT number 0478.543.758,

represented by Mr. David Weinberg, Business Manager,

hereinafter referred to as “Skechers”,

AND

3.

The limited liability company under the laws of the State of Delaware (USA)
Skechers USA Inc., having its registered office at CA 90266 Manhattan Beach
(USA), Manhattan Beach Blvd. 228, and registered under the Commission File
Number 001-1429 with I.R.S. Employer Identification No. 95-437615,

represented by Mr. David Weinberg, Director,

hereinafter referred to as “Guarantor”,

AND

4.

The private limited liability company Prologis Belgium III BVBA, having its
registered office at 2850 Boom, Scheldeweg 1, registered with the Crossroads
Bank for Enterprises under the number 0472.435.629 (RLE Antwerp) and with VAT
number 0472.435.629,

represented by Mr. Bram Verhoeven, holder of a special proxy,

hereinafter referred to as “Prologis Belgium III”.

- 1/3 -

--------------------------------------------------------------------------------

 

WHEREAS:

1.

Skechers has concluded an “Agreement for the availability of Space for the
storage of goods and Offices for the management of this” dated 12 August 2002,
as amended, with respect to the Prologis Park Liège Distribution Center I
located in the Industrial Park Hauts-Sarts, Milmort, Liège, avenue du Parc
Industriel (the “Agreement DC I”), an “Agreement for the availability of Space
for the storage of goods and Offices for the management of this” dated 20 May
2008, as amended with respect to Prologis Park Liège Distribution Center II
located in the Industrial Park Hauts-Sarts, Milmort, Liège, avenue du Parc
Industriel (the “Agreement DC II”) and a “Warehouse Agreement” dated 19
September 2014, with respect to the Prologis Park Liège Distribution Center III
located in the Industrial Park Hauts-Sarts, Milmort, Liège, avenue du Parc
Industriel (the “Agreement DC III”).

2.

Prologis Belgium II (instead of Prologis Belgium III) is currently negotiating
the acquisition of an additional parcel of land located in the Industrial Park
Hauts-Sarts, Milmort, Liège, Avenue du Parc Industriel (the “Land”).

3.

On this Land and on a portion of the land on which Prologis Park Liège
Distribution Centers II and III has been, respectively is being constructed
(together referred to as the “Site”), the intention is to construct additional
warehouses, mezzanine and offices, i.e. the Prologis Park Liège Distribution
Center IV (the “Premises”).

4.

Skechers wishes to perform activities related to the storage, handling,
transportation and distribution in the Premises which will be constructed on the
Site.

5.

Prologis Belgium III, Skechers and the Guarantor wanted to conclude an agreement
by which the Premises would be designed and constructed by Prologis Belgium III
and put at the disposal of Skechers subject to the terms and conditions as set
out and mutually agreed upon in an agreement. To that extent, Prologis Belgium
III, Skechers and the Guarantor entered into said agreement (the “Agreement”).

6.

It has been decided to amend the Agreement by replacing Prologis Belgium III by
Prologis Belgium II under the Agreement.

THE FOLLOWING HAS BEEN AGREED:

The conditions of the Agreement remain unchanged except for the following
conditions:

Prologis Belgium III, as contracting party under the Agreement, is, with
retroactive effect as from the date of execution of the Agreement, fully
replaced by Prologis Belgium II, at the full discharge of Prologis Belgium III
which, as a result, is freed from any obligations resulting from the Agreement.

 

*

**

Done in Boom, on 20/7/2015, in five original counterparts, each party
acknowledging receipt of a fully executed original copy, and one remaining
counterpart being intended for the registration office.

 



- 2/3 -

--------------------------------------------------------------------------------

 

 

 

Prologis Belgium II

 

 

 

 

 

/s/ Bram Verhoeven

 

 

Name:

Bram Verhoeven

 

 

Capacity:

Holder of a special proxy

 

 

 

Skechers

 

 

 

 

s/ David Weinberg   8/3/2015

 

Name:

David Weinberg

 

Capacity:

Business Manager

 

 

 

Guarantor

 

 

 

 

 

/s/ David Weinberg   8/3/2015

 

 

Name:

David Weinberg

 

 

Capacity:

Director

 

 

 

 

Prologis Belgium III

 

 

 

 

 

/s/ Bram Verhoeven

 

 

Name:

Bram Verhoeven

 

 

Capacity:

Holder of a special proxy

 

 

- 3/3 -